Name: Council Regulation (EEC) No 1867/92 of 30 June 1992 amending Regulation (EEC) No 3905/91 opening and providing for the administration of Community tariff quotas for certain industrial products (first series 1992)
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy
 Date Published: nan

 No L 189/2 Official Journal of the European Communities 9 . 7. 92 COUNCIL REGULATION (EEC) No 1867/92 of 30 June 1992 amending Regulation (EEC) No 3905/91 opening and providing for the administration of Community tariff quotas for certain industrial products (first series 1992) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 3905/91 ('), the Council opened, for 1992, Community tariff quotas for certain industrial products, and in particular ferro-chromium containing by weight more than 6 % of carbon (order No 09.2711 ) and synthetic poly-alpha-olefin (order No 09.2727); Whereas Regulation (EEC) No 3905/91 provides that the volume of the quota for ferro-chromium containing by weight more than 6 % of carbon may be adjusted in the course of the year on the basis of real demand ; Whereas current economic data suggests that Community demand for non-Community imports of the product in question could in the course of the year exceed the volume laid down in the above Regulation ; whereas the same is true of synthetic poly-alpha-olefin ; whereas the volume of the quotas in question should therefore be increased ; whereas the period of validity of the second of the two quotas should be extended until 31 December 1992, HAS ADOPTED THIS REGULATION : Article 1 For order Nos 09.2711 and 09.2727, the table in Article 1 ( 1 ) of Regulation (EEC) No 3905/91 is hereby replaced by the following table : 'Order No CN code Description Quota volume (tonnes) Quota duty (%) Quota period 09.271 1 7202 41 90 Ferro-chromium containing by weight more than 6 % of carbon 550 000 0 from 1 . 1 to 31 . 12. 1992 09.2727 ex 3902 90 00 Synthetic poly-alpha ­ olefin having a kinetic viscosity of not less than 38xl0 6m2s ' (38 centistokes) at 100 ° C, measured using the ASTM D 445 method 4 000 0 from 1 . 1 . to 31 . 12. 1992' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1992. For the Council The President Arlindo MARQUES CUNHA (  ) OJ No L 370, 31 . 12. 1991 , p. 10 .